DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on July 20, 2022 for the application filed July 26, 2021 which claims priority to a provisional application filed on July 24, 2020. Claims 1 and 11 have been amended and claims 2 and 12 have been cancelled. Claims 1, 3-11 and 13-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Claussenelias et al. (U.S. Pub. No. 2015/0278222) in view of Sotos (U.S. Pub. No. 2011/0119277), Kelly et al. (U.S. Pub. No. 2021/0265030) and Kogan et al. (U.S. Pub. No. 2018/0356248).
Regarding claim 1, Claussenelias discloses a system for producing a clinically relevant measure of physician (Abstract) expertise comprising: 
a processor (Paragraph [0013] and claim 1); and 
a non-transitory, computer-readable storage medium in operable communication with the processor, wherein the computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to (Paragraph [0013] and claim 1): 
receive physician's data relating to one or more physicians (Paragraphs [0004] and [0053] discuss receiving data for healthcare providers.), 
collect one or more datasets of Paragraphs [0053] and [0075]-[0076] discuss receiving claims data for patients, construed as clinical resources.), 


receive input comprising at least one of one or more medical conditions and one or more symptoms (Paragraph [0084], Process 800 starts by at step 802 when a search is initiated. Step 804 identifies the specialty, condition, or procedure specified in the search query.), 
determineParagraphs [0053] and [0075]-[0076] discuss that the claims data are categorized and aggregated into buckets of data and associated with healthcare providers.),


generate experience information comprising a statistical analysis of a context relating to the input within the one or more subsets (Paragraphs [0068]-[0069] and [0089] discuss statistically analyzing the provider claims with respect to the identified patient condition to generate experience information, such as statistics relating to the volume of each healthcare provider claims associated with the searched condition.), 


generate experience scores, for each of the one or more physicians, based on the experience information (Paragraph [0089] discusses determining an experience boost based on the experience information, construed as a score.), and 
score the one or more physicians' expertise as it relates to the medical condition based on a combination of theParagraph [0101] discusses determining a total boost score for each provider based on an aggregation of one or more of the boosts.).
Claussenelias further discloses generating information regarding healthcare provider publications (Paragraph [0006]).
Claussenelias does not appear to explicitly disclose to generate, using the biomedical ontologies, one or more semantically similar terms to the input, generate innovation information comprising a statistical analysis of the input and one or more semantically similar terms in the one or more subset, generate innovation scores, for each of the one or more physicians, based on the innovation information, or wherein the score is based on a combination of the innovation scores and the experience scores.
Sotos teaches that it was old and well known in the art of healthcare information searching at the time of the filing to receive one or more datasets of biomedical corpora and biomedical ontologies (Sotos, abstract and paragraph [0022] discuss collecting documents (e.g., articles, papers, periodicals) from databases in the fields of medicine, genetics, physics, chemistry, engineering, law, and the like, such as Medline, Medlars databases, the Science Citation Index, Medlex, Westlaw, Lexis, Dialog, and the like. Paragraph [0035] discusses collecting medical synonyms in a database, construed as a biomedical ontology.),
generate, using the biomedical ontologies, one or more semantically similar terms to the input (Sotos, paragraph [0035], the query is determined such that synonyms of the subject provided by the user are also included in the query. For example, a user may provide the subject “kidney disease,” and a query could be determined that included “renal disease.” Also see paragraph [0028].),
generate innovation information comprising a statistical analysis of the input and one or more semantically similar terms in the one or more subsets (Sotos, paragraphs [0034]-[0044] discuss determining relevant documents with respect to the subject/synonyms and associated scores of the relevant documents, construed as innovation information. Also see paragraphs [0029]-[0030]), and
generate innovation scores, for each of the one or more physicians, based on the innovation information (Sotos, paragraph [0045] discusses calculating am author score based on the scores of the documents. For example, the score for an author is the sum of the scores of the documents of which he/she is an author.) to find a leading hospital/doctor for a particular health care field/subject (Sotos, paragraphs [0006]-[0007] and [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare information searching at the time of the filing to modify the system of Claussenelias to receive one or more datasets of biomedical corpora, generate one or more semantically similar terms to the input, generate innovation information comprising a statistical analysis of the input and one or more semantically similar terms in the one or more subsets, and generate innovation scores, for each of the one or more physicians, based on the innovation information, as taught by Sotos, such that the innovation score (i.e. innovation boost) is combined with the experience score (experience boost) to generate the score (total boost score) in order to better find a leading hospital/doctor for a particular health care field/subject.
Claussenelias as modified by Sotos does not appear to explicitly disclose wherein the physician’s data comprises referral information, train a neural network to extract biomedical concepts using the one or more datasets of biomedical corpora, clinical guidelines, clinical trials databases, biomedical ontologies, and other clinical resources, transform the biomedical concepts into a standardized format using the biomedical ontologies, that the subsets are determined using the neural network, or generate authority scores, for each of the one or more physicians, based on the referral information.
Kelly teaches that it was old and well known in the art of healthcare information analytics at the time of the filing to receive physician's data relating to one or more physicians, wherein the physician’s data comprises referral information (Kelly, paragraph [0052] discuses receiving a referral logs which store data such as a provider identifier of a referring provider, a provider identifier of a referral provider, a type of service value 252, a referral time 254, the patient data 514, and the relation data 260 defining one or more database associations between the referral log 231 and one or more other logs.), 
train a neural network to extract biomedical concepts using the one or more datasets of biomedical corpora, clinical guidelines, clinical trials databases, biomedical ontologies, and other clinical resources (Kelly, paragraph [0071] discusses that the TOS (type of service) extraction subroutine 210 may extract a procedure code 548 from a healthcare claim 541. the TOS extraction subroutine 210 may also employ natural language processing software and/or artificial neural network language processing to determine words associated with healthcare services and match the words against a database of known procedures and services. The type of service value 252 may also be identified by a commonly used and/or bespoke grouping of ICD, CPT, or HCPCS codes (for example, a commercial “code grouper” that groups CPT codes for office visits—such as 99210 through 99215. Therefore, a neural network would be trained to extract words associated with healthcare services using ICD, CPT, or HCPCS code ontologies and claims data, as neural networks must be trained.), 
transform the biomedical concepts into a standardized format using the biomedical ontologies (Kelly, paragraph [0071] that the extracted healthcare services are standardized using known procedures and services and/or type of service value 254, such as ICD, CPT, or HCPCS codes.), 
determine, using the neural network, one or more subsets of the one or more datasets relating to at least one of the one or more physicians (Kelly, paragraphs [0052]-[0053] and [0071] discuss that the neural network is used to extract the type of service from claims data associated with healthcare providers for storage in a utilization record.), and
generate authority scores, for each of the one or more physicians, based on the referral information (Kelly, paragraphs [0102]-[0105] discuss generating scores for healthcare providers based on referral evaluation data, construed as authority scores.) to reduce sub-optimal referral and/or healthcare utilization practices (Kelly, paragraph [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare information analytics at the time of the filing to modify the system of Claussenelias as modified by Sotos such that the physician’s data comprises referral information, to train a neural network to extract biomedical concepts using the one or more datasets of biomedical corpora, clinical guidelines, clinical trials databases, biomedical ontologies, and other clinical resources, to transform the biomedical concepts into a standardized format using the biomedical ontologies, such that the subsets are determined using the neural network, and to generate authority scores, for each of the one or more physicians, based on the referral information, as taught by Kelly, such that the authority score (i.e. authority boost) and innovation score (i.e. innovation boost) is combined with the experience score (experience boost) to generate the score (total boost score) in order to reduce sub-optimal referral and/or healthcare utilization practices.
Claussenelias as modified by Sotos and Kelly does not appear to explicitly disclose wherein the authority scores measure the centrality of each of the one or more physicians within their referral network. 
Kogan teaches that it was old and well known in the art of healthcare provider evaluation at the time of the filing to generate authority scores, for each of the one or more physicians, based on the referral information, wherein the authority scores measure the centrality of each of the one or more physicians within their referral network (Kogan, paragraphs [0034] and  [0048]-[0055] discuss determining a referral score, construed as an authority score based on referral data which includes determined referral strengths, construed as a measure of centrality, of providers based on the number of referrals received within a trusted circle of providers, construed as a referral network. Also see fig. 4 showing the trusted circle referral graphing and paragraphs [0059]-[0073] detailing the referral score calculations.) to draw from and expose a broad set of provider description/definition/evaluation parameter types to instill confidence in users that the medical service provider information source/site can render requested information meeting subjective needs and expectations of individual users (Paragraphs [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare information analytics at the time of the filing to modify the system of Claussenelias as modified by Sotos and Kelly such that the authority scores also measure the centrality of each of the one or more physicians within their referral network, as taught by Kogan, in order to draw from and expose a broad set of provider description/definition/evaluation parameter types to instill confidence in users that the medical service provider information source/site can render requested information meeting subjective needs and expectations of individual users.

Regarding claim 2, Claussenelias as modified by Sotos further discloses wherein the one or more programming instructions that, when executed, cause the processor to score the one or more physicians' expertise with respect to the medical condition based on a combination of the innovation scores and the experience scores include one or more programming instructions that, when executed, cause the processor to score the one or more physicians' expertise further based on an authority score (Paragraphs [0084]-[0086] discuss that the total boost score is also based on a certification boost and a degree boost, construed as authority scores.).

Regarding claim 3, Claussenelias as modified by Sotos further discloses wherein the one or more programming instructions that, when executed, cause the processor to score the one or more physicians' expertise with respect to the medical condition based on a combination of the innovation scores and the expertise scores include one or more programming instructions that, when executed, cause the processor to score the one or more physicians' expertise further based on a quality score (Paragraphs [0084] and [0088] discuss that the total boost score is also based on a patient experience survey boost, construed as a quality score.).

Regarding claim 4, Claussenelias as modified by Sotos further discloses wherein the one or more programming instructions that, when executed, cause the processor to score the one or more physicians' expertise with respect to the medical condition based on a combination of the innovation scores and the expertise scores include one or more programming instructions that, when executed, cause the processor to score the one or more physicians' expertise further based on a team score (Paragraphs [0084] and [0092] discuss that the total boost score is also based on a hospital quality boost, construed as a team score.).

Regarding claim 5, Claussenelias does not appear to explicitly disclose, but Sotos further teaches that it was old and well known in the art of healthcare information searching at the time of the filing wherein the one or more programming instructions that, when executed, cause the processor to determine one or more subsets of the one or more datasets relating to at least one of the one or more physicians further comprise one or more programming instructions that, when executed, cause the processor to perform name disambiguation on the one or more physicians (Sotos, paragraphs [0058]-[0059] discuss incorporating rules for determining whether similar names refer to the same author, institution, etc.) to find a leading hospital/doctor for a particular health care field/subject (Sotos, paragraphs [0006]-[0007] and [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare information searching at the time of the filing to modify the system of Claussenelias to incorporate the limitations above, as taught by Sotos, in order to better find a leading hospital/doctor for a particular health care field/subject.

Regarding claims 11-15: all limitations as recited have been analyzed and rejected with respect to claims 1-5.  Claims 11-15 pertain to a method corresponding to the system of claims 1-5. Claims 11-15 do not teach or define any new limitations beyond claims 1-5; therefore claims 11-25 are rejected under the same rationale.

Claims 6-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Claussenelias et al. (U.S. Pub. No. 2015/0278222) in view of Sotos (U.S. Pub. No. 2011/0119277), Kelly et al. (U.S. Pub. No. 2021/0265030), Sankhavara et al. (Query specific graph-based query reformulation using UMLS for clinical information access) and Kogan et al. (U.S. Pub. No. 2018/0356248).
Regarding claim 6, Claussenelias as modified by Sotos does not appear to explicitly disclose, but Sankhavara teaches that it was old and well known in the art of biomedical document retrieval, query reformulation and clinical decision support at the time of the filing wherein the one or more programming instructions that, when executed, cause the processor to generate an innovation score comprise one or more programming instructions that, when executed, cause the processor to calculate a term frequency for at least one of the inputs and the one or more semantically similar terms (Sankhavara, section 3.2, discuss determining the number of times a query entity co-occurs with another entity, construed as a term frequency. This is done for UMLS entities of a query entity, which include semantically similar terms, for example melena and hematochezia.) to enhance the performance of biomedical information retrieval system (Sankhavara, section 5).
Therefore, it would have been obvious to one of ordinary skill in the art of biomedical document retrieval, query reformulation and clinical decision support at the time of the filing to modify the generating of the innovation score of Claussenelias as modified by Sotos to calculate a term frequency for at least one of the inputs and the one or more semantically similar terms, as taught by Sankhavara, in order to enhance the performance of biomedical information retrieval system. For example, calculating a term frequency or at least one of the inputs and the one or more semantically similar terms could be used to determine the relevant documents in Sotos, from which the innovation scores are based.

Regarding claim 7, Claussenelias as modified by Sotos does not appear to explicitly disclose, but Sankhavara teaches that it was old and well known in the art of biomedical document retrieval, query reformulation and clinical decision support at the time of the filing wherein the one or more programming instructions that, when executed, cause the processor to generate one or more semantically similar terms to the input comprise one or more programming instructions that, when executed, cause the processor to exploit the taxonomical structure of the Medical Subject Headings ontology (Sankhavara, page 2, first paragraph and section 3.1 discuss using MeSH for query expansion.) to enhance the performance of biomedical information retrieval system (Sankhavara, section 5).
Therefore, it would have been obvious to one of ordinary skill in the art of biomedical document retrieval, query reformulation and clinical decision support at the time of the filing to modify the generating of the semantically similar terms of Claussenelias as modified by Sotos to exploit the taxonomical structure of the Medical Subject Headings ontology, as taught by Sankhavara, in order to enhance the performance of biomedical information retrieval system. 

Regarding claim 8, Claussenelias as modified by Sotos does not appear to explicitly disclose, but Sankhavara teaches that it was old and well known in the art of biomedical document retrieval, query reformulation and clinical decision support at the time of the filing wherein the statistical analysis of the context relating to the input comprises at least one of the following algorithms: shallow neural models, deep learning models, natural language processing, word2vec, GloVE, biowordvec, cui2vec, transformer-based models, BERT, BioBERT, T5, and BigBird (Sankhavara, section 3.1 discusses that the query is analyzed using Metamap for query expansion which using natural language processing.) to enhance the performance of biomedical information retrieval system (Sankhavara, section 5).
Therefore, it would have been obvious to one of ordinary skill in the art of biomedical document retrieval, query reformulation and clinical decision support at the time of the filing to modify the statistical analysis of the context relating to the input of Claussenelias as modified by Sotos to comprise a natural language processing algorithm, as taught by Sankhavara, in order to enhance the performance of biomedical information retrieval system. For example, query expansion and retrieval using natural language processing could be used in steps 804, 806 and 818 of Claussenelias to identify all providers and claims related to the condition.

Regarding claim 9, Claussenelias as modified by Sotos does not appear to explicitly disclose, but Sankhavara teaches that it was old and well known in the art of biomedical document retrieval, query reformulation and clinical decision support at the time of the filing wherein the statistical analysis of the context relating to the input comprises determining guidelines, procedures, and drug regimens for diagnosing and treating the input (Sankhavara, section 1 discusses performing query expansion to retrieve biomedical information for determining the patient’s diagnosis, what tests the patient should receive and how the patient should be treated. Section 3.1 discusses that the query is expanded to include all related concepts from CPT, ICD-10-CM, LOINC, MeSH, RxNorm and SNOMED CT.) to enhance the performance of biomedical information retrieval system (Sankhavara, section 5).
Therefore, it would have been obvious to one of ordinary skill in the art of biomedical document retrieval, query reformulation and clinical decision support at the time of the filing to modify the statistical analysis of the context relating to the input of Claussenelias as modified by Sotos to comprise determining guidelines, procedures, and drug regimens for diagnosing and treating the input, as taught by Sankhavara, in order to enhance the performance of biomedical information retrieval system. For example, query expansion and retrieval could be used in steps 804, 806 and 818 of Claussenelias to identify all providers and claims related to the condition via guidelines, procedures, and drug regimens related to the condition.

Regarding claim 10, Claussenelias as modified by Sotos does not appear to explicitly disclose, but Sankhavara teaches that it was old and well known in the art of biomedical document retrieval, query reformulation and clinical decision support at the time of the filing wherein the statistical analysis of the context relating to the input comprises mapping UMLS procedure concepts onto CPT codes (Sankhavara, page 2, first paragraph and section 3.1 discuss that the query is expanded by mapping UMLS concepts to CPT codes/vocabulary.) to enhance the performance of biomedical information retrieval system (Sankhavara, section 5).
Therefore, it would have been obvious to one of ordinary skill in the art of biomedical document retrieval, query reformulation and clinical decision support at the time of the filing to modify the statistical analysis of the context relating to the input of Claussenelias as modified by Sotos to comprise mapping UMLS procedure concepts onto CPT codes, as taught by Sankhavara, in order to enhance the performance of biomedical information retrieval system. For example, query expansion and retrieval could be used in steps 804, 806 and 818 of Claussenelias to identify all providers and claims related to the condition via CPT codes.

Regarding claims 16-20: all limitations as recited have been analyzed and rejected with respect to claims 6-10.  Claims 16-20 pertain to a method corresponding to the system of claims 6-10. Claims 16-20 do not teach or define any new limitations beyond claims 6-10; therefore claims 16-20 are rejected under the same rationale.

Response to Arguments
Applicant's arguments filed July 20, 2022 regarding claims 11 and 13-20 being rejected under 35 U.S.C. §101 have been fully considered and they are persuasive. The rejection has been withdrawn.

Applicant's arguments filed July 20, 2022 regarding claims 1, 3-11 and 13-20 being rejected under 35 U.S.C. §103 have been fully considered but they are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686